December13, 2007 Office of the Chief Accountant Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C. 20549 Re:Phoenix International Ventures, Inc. Change in Certifying Accountant Ladies and Gentlemen: We have read item 4.01 of Phoenix International Ventures, Inc.’s Form 8-K dated December 13, 2007 and we agree with the statements therein concerning Stark Winter Schenkein & Co., LLP.We cannot confirm or deny that Mark Bailey & Co. Ltd. was not consulted prior to their appointment as accountants. /s/ Stark Winter Schenkein & Co., LLP Stark Winter Schenkein & Co., LLP
